
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 6411
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 1, 2010
			Received; read twice and referred to the
			 Committee on Foreign
			 Relations
		
		AN ACT
		To provide for the approval of the
		  Agreement Between the Government of the United States of America and the
		  Government of Australia Concerning Peaceful Uses of Nuclear
		  Energy.
	
	
		1.Approval of Agreement Between
			 the Government of the United States of America and the Government of Australia
			 Concerning Peaceful Uses of Nuclear Energy
			(a)In
			 generalNotwithstanding the provisions for congressional
			 consideration of a proposed agreement for cooperation in subsection d. of
			 section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153), the Agreement
			 Between the Government of the United States of America and the Government of
			 Australia Concerning Peaceful Uses of Nuclear Energy, done at New York, May 4,
			 2010, may become effective on or after October 8, 2010, as if all the
			 requirements in such section 123 for consideration of such agreement had been
			 satisfied, subject to subsection (b) of this section.
			(b)Applicability of
			 Atomic Energy Act of 1954 and other provisions of lawUpon coming
			 into effect, the agreement referred to in subsection (a) shall be subject to
			 the provisions of the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.) and
			 any other applicable United States law as if such agreement had come into
			 effect in accordance with the requirements of section 123 of the Atomic Energy
			 Act of 1954.
			
	
		
			Passed the House of
			 Representatives November 30, 2010.
			Lorraine C. Miller,
			Clerk
		
	
